DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-10, 12-14 and 20-21 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirth et al. (US Pub No 2017/0328001 A1) in view of De Angelis (US Pat No 6,397,574 B1). Kirth discloses a lifting member (title) for an elevator system (par 003), comprising: 
Re claim 1, a rope (1) formed from plurality of load carrying fibers (par 0039) extending along a length of the lifting member (fig. 2), the plurality of load carrying fibers including a plurality of aromatic polyester based fibers (par 0039: LCP fibres); and a coating layer (6,13) surrounding the plurality of load carrying fibers and the matrix material (matrix material taught below would bind the fibers together within the coating layer of each strand), thereby defining an external surface of the rope (fig. 2); wherein the rope includes a plurality of strands (7,8,9,10,11,12) each formed from some of the load carrying fibers of the plurality of load carrying fibers (par 0025), the plurality of strands formed into the rope by one or more of braiding twisting or winding (par 0042), the plurality of strands including a 
Re claims 2, 13, wherein the aromatic polyester fibers are formed from a liquid crystal polymer material (par 0039: LCP fibres).
Re claims 3, 14, wherein the plurality of load carrying fibers includes at least 50% aromatic polyester fibers (par 0048).
Re claim 12, a hoistway; an elevator car disposed in the hoistway and movable therein (Examiner takes Official Notice these components are known in the elevator art); and a lifting member (title) operably connected to the elevator car to suspend and/or drive the elevator car along the hoistway, the lifting member including: a rope (1) formed from plurality of load carrying fibers (par 0039) extending along a length of the lifting member (fig. 2), the plurality of load carrying fibers including a plurality of aromatic polyester based fibers (par 0039: LCP fibres); and a coating layer (6) surrounding the plurality of load carrying fibers and the matrix material (matrix material taught below would bind the fibers together within the coating layer of each strand) thereby defining an external surface of the lifting member (fig. 2); wherein the rope includes a plurality of strands (7,8,9,10,11,12) each formed from some of the load carrying fibers of the plurality of load carrying fibers (par 0025), the plurality of strands formed into the rope by one or more of braiding twisting or winding (par 0042), the plurality of strands including a center strand and a plurality of outer strands arranged to surround the center strand (fig. 2); wherein the plurality of load carrying fibers further includes ultra-high molecular weight polypropylene (UHMWPE) or 
Re claim 21, wherein the coating layer is applied to each strand of the plurality of strands (each of the strands shown in fig. 2 is at least partially encapsulated by the coating layer 6).
Kirth does not disclose:
Re claims 1, 12, a matrix material encapsulating the plurality of load carrying fibers; wherein the coating layer includes a UV stabilizer material; and wherein the UV stabilizer material includes 2-(2H-benzotriazol-2-yl)-4 or 6-ditertpentylphenol.
Re claim 9, wherein the coating layer is a fluoropolymer dispersion.
Re claims 10, 20, wherein the fluoropolymer dispersion is one of polyvinylidene fluoride (PVDF) or ethylene chlorotrifluoroethylene (ECTFE) or mixtures thereof with one or more of an acrylic polymer emulsion, a polyamide dispersion, or a polyurethane dispersion.
However, De Angelis teaches a lifting member (title):
Re claims 1, 12, a matrix material encapsulating the plurality of load carrying fibers (col 2 ln 66 - col 3 ln 1); wherein the coating layer includes a UV stabilizer material (abstract).
Regarding claims 1 and 12, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a matrix material, as taught by De Angelis, to better secure the fibers and its relative position within the strand. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a UV stabilizer material, as taught by De Angelis, to provide reliable protection against environmental influences damaging to the rope. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed material since they are known composition to serve as UV stabilizer material, since it has been held to be within the general skill of a worker in the art to select known material on the basis In re Leshin, 125 USPQ 416. 
Regarding claims 9, 10, and 20, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed material for its known capability to provide structural integrity to the coating, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 12, Examiner takes Official Notice that the hoistway and car are known components. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ these components to provide a platform to lift objects vertically in a high rise.

Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirth et al. (US Pub No 2017/0328001 A1) in view of De Angelis (US Pat No 6,397,574 B1) and Dudde et al. (US Pub No 2011/0259677 A1). Kirth as modified discloses the lifting member (as cited above). Kirth as modified does not disclose:
Re claims 4, 15, wherein the plurality of load carrying fibers further includes one or more of carbon fibers or glass fibers.
However, Dudde teaches a lifting member (title):
Re claims 4, 15, wherein the plurality of load carrying fibers further includes one or more of carbon fibers or glass fibers (par 0070,0075).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to carbon fibers, as taught by Dudde, for its high tensile strength-to-weight ratios and tensile-to-modulus ratios.

Claims 7, 8, 18 and 19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirth et al. (US Pub No 2017/0328001 A1) in view of De Angelis (US Pat No 6,397,574 B1) and McDaniel et al. (US Pub No 2010/0210745 A1). Kirth as modified discloses the lifting member (as cited above). Kirth as modified does not disclose:
Re claims 7, 18, wherein the coating layer includes an aliphatic based polyurethane dispersion.
Re claims 8, 19, wherein the aliphatic based polyurethane dispersion is isophorone diisocyanate (IPDI) or tetramethylxylene diisocyanate (TMXDI).
However, McDaniel teaches a coating (title):
Re claims 7, 18, wherein the coating layer includes an aliphatic based polyurethane dispersion (par 1611).
Re claims 8, 19, wherein the aliphatic based polyurethane dispersion is isophorone diisocyanate (IPDI) or tetramethylxylene diisocyanate (TMXDI) (par 1611).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed material, as taught by McDaniel, for its known ability to serve as suitable urethane binder for improved exterior durability, color stability, and good lightfastness.  Further, it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 417.

Response to Arguments
Applicant's arguments filed on 12/29/2021 have been fully considered but they are not persuasive. Applicant argues the prior arts do not disclose or suggest a matrix material such as in . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/Minh Truong/Primary Examiner, Art Unit 3654